Exhibit 10.5


TRANSPHORM, INC.
2020 EQUITY INCENTIVE PLAN
1.Purposes of the Plan. The purposes of this Plan are:
•
to attract and retain the best available personnel for positions of substantial
responsibility,

•
to provide additional incentive to Employees, Directors, and Consultants, and

•
to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units, and Performance Shares.
2.Definitions. As used herein, the following definitions will apply:
(a)    “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)    “Applicable Laws” means the legal and regulatory requirements relating to
the administration of equity-based awards, including without limitation the
related issuance of shares of Common Stock, including without limitation under
U.S. state corporate laws, U.S. federal and state securities laws, the Code, any
stock exchange or quotation system on which the Common Stock is listed or quoted
and the applicable laws of any non-U.S. country or jurisdiction where Awards
are, or will be, granted under the Plan.
(c)    “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units, or Performance Shares.
(d)    “Award Agreement” means the written or electronic agreement between the
Company and Participant setting forth the terms and provisions applicable to an
Award granted under the Plan. The Award Agreement is subject to the terms and
conditions of the Plan.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Change in Control” means the occurrence of any of the following events:
(i)    Change in Ownership of the Company. A change in the ownership of the
Company which occurs on the date that any one person, or more than one person
acting as a group (“Person”), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than fifty
percent (50%) of the total voting power of the stock




--------------------------------------------------------------------------------




of the Company; provided, however, that for purposes of this subsection, the
acquisition of additional stock by any one Person, who is considered to own more
than fifty percent (50%) of the total voting power of the stock of the Company
will not be considered a Change in Control. Further, if the stockholders of the
Company immediately before such change in ownership continue to retain
immediately after the change in ownership, in substantially the same proportions
as their ownership of shares of the Company’s voting stock immediately prior to
the change in ownership, direct or indirect beneficial ownership of fifty
percent (50%) or more of the total voting power of the stock of the Company or
of the ultimate parent entity of the Company, such event will not be considered
a Change in Control under this subsection (i). For this purpose, indirect
beneficial ownership will include, without limitation, an interest resulting
from ownership of the voting securities of one or more corporations or other
business entities which own the Company, as the case may be, either directly or
through one or more subsidiary corporations or other business entities; or
(ii)    Change in Effective Control of the Company. A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any twelve (12) month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
subsection (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change in Control; or
(iii)    Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
Person) assets from the Company that have a total gross fair market value equal
to or more than fifty percent (50%) of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(2) an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company, (3) a Person, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company, or (4) an entity, at least
fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a Person described in this subsection (iii)(B)(3).
For purposes of this subsection (iii), gross fair market value means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (x) its primary purpose is to change the jurisdiction of
the Company’s incorporation, or (y) its primary purpose is to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.
(g)    “Closing” means the closing of the transactions contemplated by the
Merger Agreement.
(h)    “Closing Date” means the date the Closing occurs.
(i)     “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code or regulation thereunder will include such
section or regulation, any valid regulation or other official guidance
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing, or superseding such section
or regulation.
(j)    “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board, or a duly authorized
committee of the Board, in accordance with Section 4 hereof.
(k)    “Common Stock” means the common stock of the Company.
(l)    “Company” means Transphorm, Inc., a Delaware corporation, or any
successor thereto.
(m)    “Consultant” means any natural person, including an advisor, engaged by
the Company or a Parent or Subsidiary of the Company to render bona fide
services to such entity, provided the services (i) are not in connection with
the offer or sale of securities in a capital-raising transaction, and (ii) do
not directly promote or maintain a market for the Company’s securities, in each
case, within the meaning of Form S-8 promulgated under the Securities Act, and
provided, further, that a Consultant will include only those persons to whom the
issuance of Shares may be registered under Form S-8 promulgated under the
Securities Act.
(n)    “Director” means a member of the Board.
(o)    “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.




--------------------------------------------------------------------------------




(p)    “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
(q)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(r)    “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash; (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator; and/or (iii) the exercise price of an outstanding Award is
increased or reduced. The Administrator will determine the terms and conditions
of any Exchange Program in its sole discretion.
(s)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market or the
Nasdaq Capital Market of The Nasdaq Stock Market, its Fair Market Value will be
the closing sales price for such stock (or, if no closing sales price was
reported on that date, as applicable, on the last Trading Day such closing sales
price was reported) as quoted on such exchange or system on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
will be the mean between the high bid and low asked prices for the Common Stock
on the day of determination (or, if no bids and asks were reported on that date,
as applicable, on the last Trading Day such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
The determination of fair market value for purposes of tax withholding may be
made in the Administrator’s discretion subject to Applicable Laws and is not
required to be consistent with the determination of Fair Market Value for other
purposes.
(t)    “Fiscal Year” means the fiscal year of the Company.
(u)    “Incentive Stock Option” means an Option intended to qualify, and
actually qualifies, as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.




--------------------------------------------------------------------------------




(v)    “Inside Director” means a Director who is an Employee.
(w)    “Merger Agreement” means the Agreement and Plan of Merger and
Reorganization by and between Peninsula Acquisition Corporation, Peninsula
Acquisition Sub, Inc. and the Company, dated February 12, 2020.
(x)    “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(y)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(z)    “Option” means a stock option granted pursuant to the Plan.
(aa)    “Outside Director” means a Director who is not an Employee.
(bb)    “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
(cc)    “Participant” means the holder of an outstanding Award.
(dd)    “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.
(ee)    “Performance Unit” means an Award which may be earned in whole or in
part upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares, or other
securities or a combination of the foregoing pursuant to Section 10.
(ff)    “Period of Restriction” means the period (if any) during which the
transfer of Shares of Restricted Stock are subject to restrictions and
therefore, the Shares are subject to a substantial risk of forfeiture. Such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Administrator.
(gg)    “Plan” means this Transphorm, Inc. 2020 Equity Incentive Plan.
(hh)    “Purchaser” means Peninsula Acquisition Corporation, a Delaware
corporation.
(ii)    “Restricted Stock” means Shares issued pursuant to a Restricted Stock
award under Section 8 of the Plan, or issued pursuant to the early exercise of
an Option.
(jj)    “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 9. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.




--------------------------------------------------------------------------------




(kk)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(ll)    “Section 16(b)” means Section 16(b) of the Exchange Act.
(mm)    “Section 409A” means Section 409A of the Code, as it has been and may be
amended from time to time, and any proposed or final Treasury Regulations and
Internal Revenue Service guidance that has been promulgated or may be
promulgated thereunder from time to time, or any state law equivalent.
(nn)    “Securities Act” means the Securities Act of 1933, as amended.
(oo)    “Service Provider” means an Employee, Director, or Consultant.
(pp)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 14 of the Plan.
(qq)    “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 7 is designated as a Stock
Appreciation Right.
(rr)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(ss)    “Trading Day” means a day that the primary stock exchange, national
market system, or other trading platform, as applicable, upon which the Common
Stock is listed is open for trading.
3.Stock Subject to the Plan.
(a)    Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan and the automatic increase set forth in Section 3(b), the maximum aggregate
number of Shares that may be issued under the Plan is 31,222,455 Shares, plus
any Shares subject to stock options or similar awards granted under the Company
Equity Plans (as such term is defined in the Merger Agreement) that, on or after
the Closing Date, expire or otherwise terminate without having been exercised or
issued in full, are tendered to or withheld by the Company for payment of an
exercise price or for tax withholding obligations, or are forfeited to or
repurchased by the Company due to failure to vest, with the maximum number of
Shares to be added to the Plan pursuant to this sentence equal to 29,700,539
Shares. In addition, Shares may become available for issuance under the Plan
pursuant to Sections 3(b) and 3(c). The Shares may be authorized, but unissued,
or reacquired Common Stock.
(b)    Automatic Share Reserve Increase. Subject to the provisions of Section 14
of the Plan, the number of Shares available for issuance under the Plan will be
increased annually on the first day of each Fiscal Year beginning with the 2022
Fiscal Year and ending on (and including) the 2030 Fiscal Year, in an amount
equal to the least of (i) 60,319,797 Shares; (ii) five percent (5%) of the
outstanding Shares (or of the outstanding shares of common stock of any
successor to the




--------------------------------------------------------------------------------




Company) on the last day of the immediately preceding Fiscal Year; or (iii) such
number of Shares determined by the Administrator no later than the last day of
the immediately preceding Fiscal Year.
(c)    Lapsed Awards. If an Award expires or becomes unexercisable without
having been exercised in full, is surrendered pursuant to an Exchange Program,
or, with respect to Restricted Stock, Restricted Stock Units, Performance Units,
or Performance Shares, is forfeited to, or repurchased by, the Company due to
failure to vest, then the unpurchased Shares (or for Awards other than Options
or Stock Appreciation Rights, the forfeited or repurchased Shares), which were
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated). With respect to Stock Appreciation Rights,
only Shares actually issued (i.e., the net Shares issued) pursuant to a Stock
Appreciation Right will cease to be available under the Plan; all remaining
Shares under Stock Appreciation Rights will remain available for future grant or
sale under the Plan (unless the Plan has terminated). Shares that actually have
been issued under the Plan under any Award will not be returned to the Plan and
will not become available for future distribution under the Plan; provided,
however, that if Shares issued pursuant to Awards of Restricted Stock,
Restricted Stock Units, Performance Shares, or Performance Units are repurchased
by the Company or are forfeited to the Company due to failure to vest, such
Shares will become available for future grant under the Plan. Shares used to pay
the exercise price of an Award or to satisfy the tax withholding obligations
related to an Award will become available for future grant or sale under the
Plan. To the extent an Award under the Plan is paid out in cash rather than
Shares, the cash payment will not result in reducing the number of Shares
available for issuance under the Plan. Notwithstanding the foregoing and,
subject to adjustment as provided in Section 14, the maximum number of Shares
that may be issued upon the exercise of Incentive Stock Options will equal the
aggregate Share number stated in Section 3(a), plus, to the extent allowable
under Section 422 of the Code and the Treasury Regulations promulgated
thereunder, any Shares that become available for issuance under the Plan
pursuant to Sections 3(b) and 3(c).
(d)    Share Reserve. The Company, at all times during the term of this Plan,
will reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
4.Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iii)    Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.




--------------------------------------------------------------------------------




(b)    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, the specific duties delegated by the Board to such
Committee, the Administrator will have the authority, in its discretion, to:
(i)    determine the Fair Market Value;
(ii)    select the Service Providers to whom Awards may be granted hereunder;
(iii)    determine the number of Shares to be covered by each Award granted
hereunder;
(iv)    approve forms of Award Agreement for use under the Plan;
(v)    determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. The terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;
(vi)    institute and determine the terms and conditions of an Exchange Program;
(vii)    prescribe, amend, and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable non-U.S. laws or for qualifying for favorable
tax treatment under applicable non-U.S. laws;
(viii)    construe and interpret the terms of the Plan and Awards granted under
the Plan;
(ix)    modify or amend each Award (subject to Section 19(c) of the Plan),
including without limitation the discretionary authority to extend the
post-termination exercisability period of Awards; provided, however, that in no
event will the term of an Option or Stock Appreciation Right be extended beyond
its original maximum term;
(x)    allow Participants to satisfy tax withholding obligations in a manner
prescribed in Section 15 of the Plan;
(xi)    authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;
(xii)    temporarily suspend the exercisability of an Award if the Administrator
deems such suspension to be necessary or appropriate for administrative
purposes;




--------------------------------------------------------------------------------




(xiii)    allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that otherwise would be due to the Participant under an
Award; and
(xiv)    make all other determinations deemed necessary or advisable for
administering the Plan.
(c)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations, and interpretations will be final and binding on all
Participants and any other holders of Awards and will be given the maximum
deference permitted by Applicable Laws.
5.Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Performance Shares, and Performance Units may be
granted to Service Providers. Incentive Stock Options may be granted only to
Employees.
6.Stock Options.
(a)    Grant of Options. Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant Options to Service
Providers in such amounts as the Administrator, in its sole discretion, will
determine.
(b)    Stock Option Agreement. Each Award of an Option will be evidenced by an
Award Agreement that will specify the exercise price, the number of Shares
subject to the Option, the exercise restrictions, if any, applicable to the
Option, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.
(c)    Limitations. Each Option will be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(c), Incentive Stock
Options will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.
(d)    Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.




--------------------------------------------------------------------------------




(e)    Option Exercise Price and Consideration.
(i)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:
(1)    In the case of an Incentive Stock Option
(A)    granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.
(B)    granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.
(2)    In the case of a Nonstatutory Stock Option, the per Share exercise price
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.
(3)    Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.
(ii)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)    Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of: (1) cash; (2) check; (3) promissory note, to the extent
permitted by Applicable Laws; (4) other Shares, provided that such Shares have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which such Option will be exercised and provided that
accepting such Shares will not result in any adverse accounting consequences to
the Company, as the Administrator determines in its sole discretion;
(5) consideration received by the Company under a broker-assisted (or
other) cashless exercise program (whether through a broker or
otherwise) implemented by the Company in connection with the Plan; (6) by net
exercise; (7) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (8) any combination of the
foregoing methods of payment.




--------------------------------------------------------------------------------




(f)    Exercise of Option.
(i)    Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
An Option will be deemed exercised when the Company receives: (1) a notice of
exercise (in accordance with the procedures that the Administrator may specify
from time to time) from the person entitled to exercise the Option, and (2) full
payment for the Shares with respect to which the Option is exercised (together
with any applicable tax withholdings). Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option will be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares subject to an Option, notwithstanding the exercise of the
Option. The Company will issue (or cause to be issued) such Shares promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 14 of the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
(ii)    Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the cessation of the
Participant’s Service Provider status as the result of the Participant’s death
or Disability, the Participant may exercise his or her Option within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of cessation of the Participant’s Service Provider status
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for three (3) months following
cessation of the Participant’s Service Provider status. Unless otherwise
provided by the Administrator, if on the date of cessation of the Participant’s
Service Provider status the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If, after cessation of the Participant’s Service Provider status, the
Participant does not exercise his or her Option within the time specified by the
Administrator, the Option will terminate, and the Shares covered by such Option
will revert to the Plan.
(iii)    Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of cessation of
the Participant’s Service Provider status (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option will remain
exercisable for twelve (12) months




--------------------------------------------------------------------------------




following cessation of the Participant’s Service Provider status. Unless
otherwise provided by the Administrator, if on the date of cessation of the
Participant’s Service Provider status the Participant is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If, after cessation of the Participant’s Service Provider
status, the Participant does not exercise his or her Option within the time
specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
(iv)    Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the Option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to the Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following the Participant’s death. Unless otherwise provided by the
Administrator, if at the time of death, the Participant is not vested as to his
or her entire Option, the Shares covered by the unvested portion of the Option
will immediately revert to the Plan. If the Option is not so exercised within
the time specified herein, the Option will terminate, and the Shares covered by
such Option will revert to the Plan.
(v)    Tolling Expiration. A Participant’s Award Agreement may also provide
that:
(1)    if the exercise of the Option following the cessation of the
Participant’s status as a Service Provider (other than upon the Participant’s
death or Disability) would result in liability under Section 16(b), then the
Option will terminate on the earlier of (A) the expiration of the term of the
Option set forth in the Award Agreement, or (B) the tenth (10th) day after the
last date on which such exercise would result in liability under Section 16(b);
or
(2)    if the exercise of the Option following the cessation of the
Participant’s status as a Service Provider (other than upon the Participant’s
death or Disability) would be prohibited at any time solely because the issuance
of Shares would violate the registration requirements under the Securities Act,
then the Option will terminate on the earlier of (A) the expiration of the term
of the Option or (B) the expiration of a period of thirty (30) days after the
cessation of the Participant’s status as a Service Provider during which the
exercise of the Option would not be in violation of such registration
requirements.
7.Stock Appreciation Rights.
(a)    Grant of Stock Appreciation Rights. Subject to the terms and conditions
of the Plan, a Stock Appreciation Right may be granted to Service Providers at
any time and from time to time as will be determined by the Administrator, in
its sole discretion.




--------------------------------------------------------------------------------




(b)    Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.
(c)    Exercise Price and Other Terms. The per share exercise price for the
Shares to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.
(d)    Stock Appreciation Right Agreement. Each Stock Appreciation Right grant
will be evidenced by an Award Agreement that will specify the exercise price,
the term of the Stock Appreciation Right, the conditions of exercise, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)    Expiration of Stock Appreciation Rights. A Stock Appreciation Right
granted under the Plan will expire upon the date as determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 6(d) relating to the term
and Section 6(f) relating to exercise also will apply to Stock Appreciation
Rights.
(f)    Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined as the product of:
(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; and
(ii)    The number of Shares with respect to which the Stock Appreciation Right
is exercised.
At the discretion of the Administrator, the payment upon exercise of a Stock
Appreciation Right may be in cash, in Shares of equivalent value, or in some
combination of both.
8.Restricted Stock.
(a)    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
(b)    Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify any Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.




--------------------------------------------------------------------------------




(c)    Transferability. Except as provided in this Section 8 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of any applicable
Period of Restriction.
(d)    Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)    Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
any applicable Period of Restriction or at such other time as the Administrator
may determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.
(f)    Voting Rights. During any applicable Period of Restriction, Service
Providers holding Shares of Restricted Stock granted hereunder may exercise full
voting rights with respect to those Shares, unless the Administrator determines
otherwise.
(g)    Dividends and Other Distributions. During any applicable Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares, unless the Administrator provides otherwise. If any such dividends
or distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.
(h)    Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
9.Restricted Stock Units.
(a)    Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.
(b)    Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, divisional, business unit, or individual goals
(including, but not limited to, continued employment or service), applicable
federal or state securities laws, or any other basis determined by the
Administrator in its discretion.
(c)    Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the




--------------------------------------------------------------------------------




Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout.
(d)    Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may settle earned Restricted Stock Units only in cash, Shares, or a combination
of both.
(e)    Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
10.Performance Units and Performance Shares.
(a)    Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to Service Providers at any time and from time to time, as
will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant.
(b)    Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
(c)    Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.” Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
business unit or individual goals (including, but not limited to, continued
employment or service), applicable federal or state securities laws, or any
other basis determined by the Administrator in its discretion.
(d)    Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.
(e)    Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market




--------------------------------------------------------------------------------




Value equal to the value of the earned Performance Units/Shares at the close of
the applicable Performance Period), or in a combination thereof.
(f)    Cancellation of Performance Units/Shares. On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.
11.Outside Director Award Limitations. No Outside Director may be paid, issued,
or granted, in any Fiscal Year, equity awards (including any Awards issued under
this Plan) with an aggregate value (the value of which will be based on their
grant date fair value determined in accordance with U.S. generally accepted
accounting principles) and any other compensation (including without limitation
any cash retainers or fees) that, in the aggregate, exceed $500,000. Any Awards
or other compensation paid or provided to an individual for his or her services
as an Employee, or for his or her services as a Consultant (other than as an
Outside Director), will not count for purposes of the limitation under this
Section 11.
12.Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company, or (ii) transfers
between locations of the Company or between the Company, its Parent, or any of
its Subsidiaries. For purposes of Incentive Stock Options, no such leave may
exceed three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.
13.Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent and
distribution, and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.
14.Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, reclassification, repurchase, or
exchange of Shares or other securities of the Company, or other change in the
corporate structure of the Company affecting the Shares occurs (other than any
ordinary dividends or other ordinary distributions), the Administrator, in order
to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of shares of stock that may be delivered under the Plan and/or the number,
class, and price of shares of stock covered by each outstanding Award, and the
numerical Share limits in Section 3 of the Plan.




--------------------------------------------------------------------------------




(b)    Dissolution or Liquidation. In the event of a proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)    Merger or Change in Control. In the event of a merger of the Company with
or into another corporation or other entity or a Change in Control, each
outstanding Award will be treated as the Administrator determines (subject to
the provisions of the following paragraph) without a Participant’s consent,
including, without limitation, that (i) Awards will be assumed, or substantially
equivalent awards will be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof) with appropriate adjustments as to the
number and kind of shares and prices; (ii) upon written notice to a Participant,
that the Participant’s Awards will terminate upon or immediately prior to the
consummation of such merger or Change in Control; (iii) outstanding Awards will
vest and become exercisable, realizable, or payable, or restrictions applicable
to an Award will lapse, in whole or in part, prior to or upon consummation of
such merger or Change in Control, and, to the extent the Administrator
determines, terminate upon or immediately prior to the effectiveness of such
merger or Change in Control; (iv) (A) the termination of an Award in exchange
for an amount of cash and/or property, if any, equal to the amount that would
have been attained upon the exercise of such Award or realization of the
Participant’s rights as of the date of the occurrence of the transaction (and,
for the avoidance of doubt, if as of the date of the occurrence of the
transaction the Administrator determines in good faith that no amount would have
been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment), or (B) the replacement of such Award with other rights or property
selected by the Administrator in its sole discretion; or (v) any combination of
the foregoing. In taking any of the actions permitted under this Section 14(c),
the Administrator will not be obligated to treat all Awards, all Awards held by
a Participant, all Awards of the same type, or all portions of Awards,
similarly.
In the event that the successor corporation does not assume or substitute for
the Award (or portions thereof), the Participant will fully vest in and have the
right to exercise the Participant’s outstanding Option and Stock Appreciation
Right (or portions thereof) that is not assumed or substituted for, including
Shares as to which such Award would not otherwise be vested or exercisable, all
restrictions on Restricted Stock, Restricted Stock Units, Performance Shares and
Performance Units (or portions thereof) not assumed or substituted for will
lapse, and, with respect to such Awards with performance-based vesting (or
portions thereof) not assumed or substituted for, all performance goals or other
vesting criteria will be deemed achieved at one hundred percent (100%) of target
levels and all other terms and conditions met, in each case, unless specifically
provided otherwise under the applicable Award Agreement or other written
agreement between the Participant and the Company or any of its Subsidiaries or
Parents, as applicable. In addition, if an Option or Stock Appreciation Right
(or portions thereof) is not assumed or substituted for in the event of a merger
or Change in Control, the Administrator will notify the Participant in writing
or electronically that such Option or Stock Appreciation Right (or its
applicable portion) will be exercisable for a period of time determined by the
Administrator in its sole discretion, and the Option or Stock Appreciation Right
(or its applicable portion) will terminate upon the expiration of such period.




--------------------------------------------------------------------------------




For the purposes of this subsection (c), an Award will be considered assumed if,
following the merger or Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of an Option or
Stock Appreciation Right or upon the payout of a Restricted Stock Unit,
Performance Unit or Performance Share, for each Share subject to such Award, to
be solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the merger or Change in Control.
Notwithstanding anything in this subsection (c) to the contrary, and unless
otherwise provided in an Award Agreement or other written agreement between the
Participant and the Company or any of its Subsidiaries or Parents, as
applicable, an Award that vests, is earned or paid-out upon the satisfaction of
one or more performance goals will not be considered assumed if the Company or
its successor modifies any of such performance goals without the Participant’s
consent; provided, however, a modification to such performance goals only to
reflect the successor corporation’s post-Change in Control corporate structure
will not be deemed to invalidate an otherwise valid Award assumption.
Notwithstanding anything in this subsection (c) to the contrary, if a payment
under an Award Agreement is subject to Section 409A and if the change in control
definition contained in the Award Agreement or other written agreement related
to the Award does not comply with the definition of “change in control” for
purposes of a distribution under Section 409A, then any payment of an amount
that otherwise is accelerated under this Section will be delayed until the
earliest time that such payment would be permissible under Section 409A without
triggering any penalties applicable under Section 409A.
(d)    Outside Director Awards. With respect to Awards granted to an Outside
Director, in the event of a Change in Control, the Participant will fully vest
in and have the right to exercise Options and/or Stock Appreciation Rights as to
all of the Shares underlying such Award, including those Shares which would not
be vested or exercisable, all restrictions on Restricted Stock and Restricted
Stock Units will lapse, and, with respect to Awards with performance-based
vesting, all performance goals or other vesting criteria will be deemed achieved
at one hundred percent (100%) of target levels and all other terms and
conditions met, unless specifically provided otherwise under the applicable
Award Agreement or other written agreement between the Participant and the
Company or any of its Subsidiaries or Parents, as applicable.
15.Tax.
(a)    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations




--------------------------------------------------------------------------------




are due, the Company (or any of its Subsidiaries, Parents, or affiliates
employing or retaining the services of a Participant, as applicable) will have
the power and the right to deduct or withhold, or require a Participant to remit
to the Company (or any of its Subsidiaries, Parents, or affiliates, as
applicable), an amount sufficient to satisfy U.S. federal, state, and local,
non-U.S., and other taxes (including the Participant’s FICA obligation) required
to be withheld with respect to such Award (or exercise thereof).
(b)    Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, check, or other cash equivalents;
(ii) electing to have the Company withhold otherwise deliverable cash or Shares
having a fair market value equal to the minimum statutory amount required to be
withheld or such greater amount as the Administrator may determine if such
amount would not have adverse accounting consequences, as the Administrator
determines in its sole discretion; (iii) delivering to the Company already owned
Shares having a fair market value equal to the statutory amount required to be
withheld or such greater amount as the Administrator may determine, in each
case, provided the delivery of such Shares will not result in any adverse
accounting consequences, as the Administrator determines in its sole discretion;
(iv) selling a sufficient number of Shares otherwise deliverable to the
Participant through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld; or (v) any combination of the foregoing methods of payment. The
withholding amount will be deemed to include any amount which the Administrator
agrees may be withheld at the time the election is made, not to exceed the
amount determined by using the maximum federal, state, or local marginal income
tax rates applicable to the Participant with respect to the Award on the date
that the amount of tax to be withheld is to be determined or such greater amount
as the Administrator may determine if such amount would not have adverse
accounting consequences, as the Administrator determines in its sole discretion.
The fair market value of the Shares to be withheld or delivered will be
determined as of the date that the taxes are required to be withheld.
(c)    Compliance With Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A such that the grant, payment, settlement
or deferral will not be subject to the additional tax or interest applicable
under Section 409A, except as otherwise determined in the sole discretion of the
Administrator. The Plan and each Award Agreement under the Plan is intended to
meet the requirements of Section 409A and will be construed and interpreted in
accordance with such intent, except as otherwise determined in the sole
discretion of the Administrator. To the extent that an Award or payment, or the
settlement or deferral thereof, is subject to Section 409A, the Award will be
granted, paid, settled or deferred in a manner that will meet the requirements
of Section 409A, such that the grant, payment, settlement or deferral will not
be subject to the additional tax or interest applicable under Section 409A. In
no event will the Company or any of its Subsidiaries or Parents have any
obligation or liability under the terms of this Plan to reimburse, indemnify, or
hold harmless any Participant or any other person in respect of Awards, for any
taxes, interest, or penalties imposed, or other costs incurred, as a result of
Section 409A.




--------------------------------------------------------------------------------




16.No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider, nor interfere in any way with the
Participant’s right or the right of the Company and its Subsidiaries or Parents,
as applicable, to terminate such relationship at any time, with or without
cause, to the extent permitted by Applicable Laws.
17.Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
18.Term of Plan. Subject to Section 22 of the Plan, the Plan will become
effective upon the later to occur of (i) its adoption by the Board or (ii) the
business day immediately prior to the Closing Date. It will continue in effect
for a term of ten (10) years from the date adopted by the Board, unless
terminated earlier under Section 19 of the Plan.
19.Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Administrator, at any time, may amend,
alter, suspend, or terminate the Plan.
(b)    Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension,
or termination of the Plan will materially impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.
20.Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
21.Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any




--------------------------------------------------------------------------------




registration or other qualification of the Shares under any U.S. state or
federal law or non-U.S. law, or under the rules and regulations of the
Securities and Exchange Commission, the stock exchange on which Shares of the
same class are then listed, or any other governmental or regulatory body, which
authority, registration, qualification, or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained.
22.Stockholder Approval. The Plan will be subject to approval by the
stockholders of Purchaser within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
23.Forfeiture Events. The Administrator may specify in an Award Agreement that
the Participant’s rights, payments, and benefits with respect to an Award will
be subject to reduction, cancellation, forfeiture, recoupment, reimbursement, or
reacquisition upon the occurrence of certain specified events, in addition to
any otherwise applicable vesting or performance conditions of an Award.
Notwithstanding any provisions to the contrary under this Plan, an Award will be
subject to the Company’s clawback policy as may be established and/or amended
from time to time to comply with Applicable Laws (including without limitation
pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed, or as may be required
by the Dodd-Frank Wall Street Reform and Consumer Protection Act) (the “Clawback
Policy”). The Administrator may require a Participant to forfeit, return, or
reimburse the Company all or a portion of the Award and any amounts paid
thereunder pursuant to the terms of the Clawback Policy or as necessary or
appropriate to comply with Applicable Laws. Unless this Section 23 specifically
is mentioned and waived in an Award Agreement or other document, no recovery of
compensation under a Clawback Policy or otherwise will constitute an event that
triggers or contributes to any right of a Participant to resign for “good
reason” or “constructive termination” (or similar term) under any agreement with
the Company or any Parent or Subsidiary of the Company.


